IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00157-CR
 
Genaro Garcia,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 272nd District
Court
Brazos County, Texas
Trial Court No. 08-04560-CRF-272
 

ABATEMENT ORDER

 
Appellant’s brief was originally due on
or before October 8, 2009.  In a letter dated October 14, 2009, the Court
provided notice that unless a brief or satisfactory response was received
within 14 days, the Court must abate the appeal and order the trial court to
immediately conduct a hearing pursuant to Rule of Appellate Procedure
38.8(b)(2, 3).  Neither Appellant’s brief nor a satisfactory response has been
filed.
The Court abates this cause to the trial
court with instructions to hold a hearing to determine: (1) why a proper brief
has not been filed on Appellant’s behalf; (2)
whether Appellant’s attorney
has abandoned the appeal; (3) whether Appellant still desires to proceed with
the appeal; (4) whether Appellant is receiving effective assistance of counsel;
and (5) whether Appellant desires to represent himself or obtain new counsel.  See
Tex. R. App. P. 38.8(b)(2).
The trial court shall conduct the
hearing within twenty-one (21) days after the date of this order.  The trial
court clerk and court reporter shall file supplemental records within thirty-five
(35) days after the date of this order.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Cause
abated
Order
issued and filed November 25, 2009
Do
not publish